Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Specification
The disclosure is objected to because of the following informalities: the CROSS-REFERENCE TO LREATED APPLICATIONS section needs updated to reflect applications that have matured into patents.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,484,389. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim receiving credential data from a client device for a user; identifying, by at least one computing device, a role associated with the user based on the credential data; identifying, by the at least one computing device, a right to access at least one function of a plurality of automation devices installed at different rental units at a managed property based on an evaluation of the role against an access control rule associated with the user for automation management; determining a group of the plurality of automation devices for which the user has the right to access the at least one function of the plurality of automation devices as a logical group.  The patent further claims adapting a user interface on the client device to collectively administer the at least one function for the group of the plurality of automation devices as the logical group and using status data in addition to credential data. The adapting step and using status data is claimed in dependent form in the instant application. It would have been obvious to use credential data and status data since status data is specific to the device and helps identify the device.

Allowable Subject Matter
Claims 2-4, 11, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmenger et al. (U.S. Patent Pub. No. 2016/0274553).

Regarding claims 1, 10, and 17, Strohmenger et al. teaches a method for automation rights management, comprising: receiving credential data from a client device for a user (paragraph 0114-0115); identifying, by at least one computing device, a role associated with the user based on the credential data (paragraph 0115, 0160, and 0210); identifying, by the at least one computing device, a right to access at least one function of a plurality of automation devices installed at different rental units at a managed property based on an evaluation of the role of the user against an access control rule (); and determining, by the at least one computing device, a group of the plurality of automation devices for which the user has the right to access the at least one function of the plurality of automation devices as a logical group ().
Regarding claims 5 and 19, Strohmenger et al. teaches further comprising: receiving status data from the client device for the user; and identifying the right to access the at least one function of the plurality of automation devices based on the credential data and the status data (paragraph 0112).
Regarding claim 6, Strohmenger et al. teaches further comprising: identifying a right to access at least one other function of the plurality of automation devices based on an evaluation of the role of the user and another access control rule (paragraph 0094).
Regarding claim 7, Strohmenger et al. teaches further comprising identifying a constraint against access to at least one other function of the plurality of automation devices based on the evaluation of the role of the user and the access control rule (paragraph 0113).
Regarding claims 8 and 12, Strohmenger et al. teaches further comprising adapting a user interface on the client device to prohibit access to the at least one other function of the plurality of automation devices based on the constraint against access (paragraph 0113).
Regarding claims 9, 16, and 18, Strohmenger et al. teaches further comprising: capturing automation management instructions from the client device; and transmitting automation data to at least one automation device among the group of the plurality of automation devices based on the automation management instructions (paragraph 0132, 0142, and 0163).
Regarding claim 13, Strohmenger et al. teaches wherein the computing device is further configured to adapt a user interface on the client device to prohibit access to the at least one other function of the plurality of automation devices based on the constraint against access (paragraph 0113).
Regarding claim 14, Strohmenger et al. teaches wherein the computing device is further configured to identify a role associated with the user based on the credential data (paragraph 0096).
Regarding claim 15, Strohmenger et al. teaches wherein the computing device is further configured to adapt a user interface on the client device to comprise at least one of a resident user interface or an administrator user interface based on the role (paragraph 0094).
Regarding claim 20, Strohmenger et al. teaches wherein: identifying the role of the user comprises identifying the role of the user as at least one of a resident or an administrator based on the credential data; and the method further comprises adapting a user interface on the client device to comprise at least one of a resident user interface or an administrator user interface based on the role (paragraph 0094).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433